
	

115 S3396 IS: Intercountry Adoption Advisory Committee Act of 2018
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3396
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Ms. Klobuchar (for herself, Mr. Blunt, Mr. Casey, Mr. Inhofe, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To establish an Intercountry Adoption Advisory Committee, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Intercountry Adoption Advisory Committee Act of 2018.
		2.Intercountry Adoption Advisory Committee
 (a)EstablishmentThe Secretary of State may establish within the Bureau of Consular Affairs an intercountry adoption advisory committee (the Advisory Committee).
			(b)Duties
 (1)In generalIf the Advisory Committee is established under subsection (a), the Secretary of State shall consult the Advisory Committee, as appropriate, on intercountry adoption, including on the development, refinement, and implementation of policies and programs pertaining to intercountry adoption.
 (2)RecommendationsThe Advisory Committee shall develop, at the request of the Secretary, recommendations for improvements to intercountry adoption.
 (3)Periodic reportsThe Advisory Committee shall periodically submit to the Secretary of State— (A)reports on matters identified by the Secretary; and
 (B)reports on other matters identified by a majority of the members of the Advisory Committee. (4)Annual reportThe Advisory Committee shall submit to the Secretary of State an annual report providing information on the activities, findings, and recommendations of the Advisory Committee for the preceding year. Not later than 180 days after the date that the Secretary receives the annual report, the Secretary shall publish a public version describing the Advisory Committee's activities and such related matters as would be informative to the public consistent with the policy of section 552(b) of title 5, United States Code.
 (5)FeedbackNot later than 90 days after receiving recommendations transmitted by the Advisory Committee under paragraph (4), the Secretary of State shall respond in writing to the Advisory Committee with feedback on each of the recommendations, an action plan to implement any of the recommendations with which the Secretary concurs, and a justification for why any of the recommendations have been rejected.
 (6)Congressional notificationNot later than 30 days after providing written feedback to the Advisory Committee under paragraph (5), the Secretary of State shall notify Congress of the feedback.
				(c)Membership
 Not later than 180 days after establishing the Advisory Committee under subsection (a), the Secretary of State shall appoint the members of the Advisory Committee. The members so appointed shall include groups representing adoption service providers, adoptive families, adoptees, adoption attorneys, social workers, and representatives of U.S. Citizen and Immigration Services (USCIS) and the Department of State.
			
